t c memo united_states tax_court dana l mcnaught petitioner v commissioner of internal revenue respondent docket no filed date john a cohan for petitioner ann m murphy for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 t unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure - respondent determined deficiencies in petitioner's federal income taxes for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issue for decision is whether petitioner's appaloosa horse breeding and selling activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in portland oregon on the date the petition was filed in this case petitioner was graduated from oregon state university with a degree in psychology she took courses in accounting marketing finance advertising and public speaking she later earned a degree in nursing petitioner worked no less than hours per week as a registered nurse for oregon health sciences university ohsu during the taxable years in issue she received employee wages from ohsu during and in the amounts of dollar_figure dollar_figure and dollar_figure respectively ohsu is located five blocks from petitioner's home petitioner devoted around hours per week to a billing service that she operated for oncology surgeons until the mid- 1990's her net_income from the billing service for her through taxable years was dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively she completely ceased this activity during because the surgeons for whom she provided her billing service either retired or moved out of the area petitioner is the manager of the apartment complex in which she lives she receives a rent-free apartment in return for collecting rents coordinating repairs and showing vacant units in addition she has received as much as dollar_figure in year for performing certain tasks around the apartment complex such as painting and making minor repairs she devotes approximately hours per week to this activity petitioner first became involved with appaloosa’ horses appaloosas as a teenager in the early 1960's while working as an apprentice to trainer phil hansen petitioner helped mr hansen prepare the appaloosas for shows her tasks included feeding them saddling them for training and cooling them down after workouts petitioner did not personally ride the appaloosas petitioner has owned and bred only registered appaloosas since the age of when she purchased her first registered appaloosa this horse was an older broodmare which had previously delivered several foals one of which had been sold to a person from england this broodmare delivered several more foals which were trained by mr hansen petitioner paid mr hansen in part with her earnings from her summer employment she an appaloosa is a rugged saddle horse developed in western north america from stock of spanish origin and is distinguished by its mottled skin and patches of white hair q4e- was able to sell several of the foals one to a person from new york in petitioner decided to expand her horse breeding activity from a hobby to a business and began claiming tax deductions for her expenses this decision was a result of conversations that she had with prominent members of the national appaloosa horse club which acts as the official registry for appaloosas petitioner thereafter began breeding more than one broodmare simultaneously she also became very active in the appaloosa horse club of oregon she has served as its secretary and has organized and served as a judge at appaloosa shows petitioner has become knowledgeable in the different pedigrees and breeding lines of appaloosas by consulting with other individuals in the business of breeding and training appaloosas her business plan focuses on breeding appaloosas in the dollar_figure to dollar_figure price range for sale to young riders and nonprofessional adult riders petitioner believes that her target market is broader than the market for horses in the dollar_figure to dollar_figure price range and will allow her to make a profit by reason of a greater number of sales at the same time she believes that her target market is more profitable than the market for less expensive horses because the profit margin for lower guality horses is minimal she therefore seeks to breed appaloosas with quiet dispositions that are easily trained and are suitable for the amateur riders in her target market - - petitioner has never owned a farm or other real_estate she boards her broodmares and foals at several locations in oregon and one location in arizona petitioner decides which stallions will breed with her broodmares she chooses trainers for her foals by matching each foal's heritage and aptitude to the trainers' expertise petitioner budget sec_30 hours per week for her appaloosa breeding and selling activity and admits that it consumes nearly all of her personal time she maintains complete records of her expenses in a single entry ledger and places all of her receipts in envelopes categorized by type of expense the amounts claimed on her returns were derived directly from these records petitioner has a separate bank account for her horse breeding and selling activity the account is in petitioner's name at a bank other than the bank at which she maintains her personal account petitioner's broodmares are insured although she has enjoyed some success in breeding and selling appaloosas petitioner has never realized a profit during any taxable_year she attributes this lack of any profits to problems of the national appaloosa horse club during the 1980's and more recent setbacks with her own broodmares petitioner does not ride appaloosas for recreational purposes on schedules c attached to her and federal_income_tax returns petitioner reported the following amounts one of petitioner's trainers rusty hadden testified that one of the benefits of training horses in arizona is the opportunity to show the horses throughout the year gross_receipts dollar_figure dollar_figure dollar_figure cost_of_goods_sold big_number gross_profit big_number show winning sec_806 gross_income big_number expenses big_number net profit loss big_number big_number in the statutory notices of deficiency respondent increased petitioner's taxable_income for and by dollar_figure dollar_figure and dollar_figure respectively respondent determined that petitioner would be allowed schedule a miscellaneous_itemized_deductions for the expenses of her appaloosa breeding and selling activity to the extent of her gross_income but respondent did not allow any such deductions on the ground that such allowable deductions combined with her other itemized_deductions are less than her standard deductions for her respective taxable years sec_183 disallows any deduction attributable to an activity_not_engaged_in_for_profit except as provided in sec_183 sec_183 provides that deductions which would be allowable without regard to whether such activity is engaged in for profit are to be allowed sec_183 further provides that deductions which would be allowable only if such activity were engaged in for profit are to be allowed but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable under sec_183 for purposes of sec_183 the term activity_not_engaged_in_for_profit means any activity other than one with respect to which deductions are allowable for the - taxable_year under sec_162 or under paragraph or of sec_212 sec_183 sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business where an activity does not constitute a trade_or_business sec_212 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income or the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 and in order to establish that an activity was engaged in for profit the court_of_appeals for the ninth circuit to which this case is appealable has stated that the taxpayer must show that she engaged in the activity with the primary purpose of making a profit 4_f3d_709 9th cir affg tcmemo_1991_212 the taxpayer must enter into the activity with the dominant hope and intent of realizing a profit 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 petitioner bears the burden of proving the requisite intent 72_tc_411 affd without published opinion 647_f2d_170 9th cir 59_tc_791 affd 495_f2d_1079 6th cir whether a taxpayer is engaged in an activity with the requisite profit objective is determined from all the facts and circumstances 91_tc_371 golanty v commissioner supra pincite sec_1_183-2 and b income_tax regs the proper focus of the test is the taxpayer's subjective intention but objective indicia may be used to determine the taxpayer's true intent independent brlectric supply inc v commissioner supra pincite in this regard more weight is generally given to objective facts than to the taxpayer's mere statement of her intent 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a list of factors to be considered in deciding whether an activity is engaged in for profit these factors include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs this list of factors is not exclusive and other factors may be considered in determining whether an activity is engaged in for profit the factors are not merely a counting device where the --- - number of factors for or against the taxpayer is determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others 88_tc_464 sec_1_183-2 income_tax regs not all factors are applicable in every case and no one factor is controlling 86_tc_360 72_tc_28 sec_1_183-2 income_tax regs manner in which activity conducted the fact that a taxpayer carries on the activity ina businesslike manner and maintains complete and accurate books_and_records may indicate that the activity was engaged in for profit sec_1_183-2 income_tax regs we find that petitioner was very serious about her appaloosa breeding and selling activity and conducted it in a businesslike manner she maintained detailed records of her expenses which she relied upon in making business decisions she maintained a separate bank account for her appaloosa breeding and selling activity and did not commingle the proceeds of the activity with her personal funds with the exception of one admitted instance for which she adequately accounted we find that petitioner had a business plan which was to breed horses for sale to young and nonprofessional adult riders in addition we find that she continuously modified her business plan to contain costs and to give herself every opportunity to make a profit we find that this factor favors petitioner -- - expertise of the taxpayer or her advisers preparation for an activity by extensive study or consultation with experts may indicate a profit_motive where the taxpayer conducts the activity in accordance with such study or advice sec_1_183-2 income_tax regs we find that the record amply demonstrates that petitioner has developed an expertise in appaloosa pedigrees and bloodlines she has consulted with and followed the advice of acknowledged experts in her industry with respect to the economics of breeding and selling appaloosas she has regularly read the appaloosa journal published by the national appaloosa horse club she has also served as a judge at appaloosa shows we find that this factor favors petitioner time and effort expended the fact that the taxpayer devotes much of her personal time and effort to carrying on an activity particularly if the activity does not have substantial recreational aspects may indicate a profit_motive sec_1_183-2 income_tax regs the fact that the taxpayer devotes a limited amount of time to an activity does not necessarily indicate a lack of profit_motive where the taxpayer employs competent and qualified persons to carry on such activity id petitioner devoted nearly all of her personal time to her appaloosas including her weeks of vacation from her job as a registered nurse during the taxable years in issue her billing service dwindled leaving her more time to devote to her appaloosas she selectively hired highly gualified individuals such as trainer rusty hadden to develop her appaloosas we find that this factor favors petitioner expectation that assets may appreciate an expectation that assets used in the activity will appreciate in value may indicate a profit objective sec_1 b income_tax regs petitioner clearly expected her broodmares and their offspring to appreciate in value we find that this factor favors petitioner past success in other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that she is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioner successfully operated a billing service for a number of years until her customers retired and or moved out of the area we find that this factor favors petitioner taxpayer's history of income and losses petitioner has never had a profitable year she has had sporadic sales over the years her net losses have continued beyond the customary startup_period for a horse breeding and selling activity we find that the circumstances within the appaloosa market and her personal setbacks do not fully explain her long series of losses cf sec_1_183-2 income_tax regs we find that this factor favors respondent financial status of the taxpayer the fact that the taxpayer does not have substantial income or capital from other sources may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs petitioner earned a modest salary as a registered nurse yet petitioner did derive some tax benefits from her losses to the extent that such losses offset her other income we find that this factor is neutral brlements of personal pleasure or recreation petitioner does not ride horses although her appaloosas do provide a social outlet for meeting other people we find that any personal pleasure or recreation that petitioner derived from her appaloosas is insignificant in comparison to her business motives we find that this factor favors petitioner after weighing the above factors we find that the objective facts in the record support rather than detract from petitioner's asserted intention of making a profit from her appaloosa breeding and selling activity we conclude that petitioner has proved that she engaged in her appaloosa breeding and selling activity during the taxable years in issue with the dominant hope and intent of realizing a profit to reflect the foregoing decision will be entered for petitioner
